United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
CONFLICT STABILIZATION OPERATIONS,
Rosslyn, VA, Employer
__________________________________________
Appearances:
Michael N. Lau, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1530
Issued: April 8, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On August 6, 2020 appellant, through counsel, filed an appeal from a January 21, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP) issued under OWCP
File No. xxxxxx751. The Clerk of the Appellate Boards assigned Docket No. 20-1530.
The Board has duly considered the matter and notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).2 For final adverse decisions of OWCP issued on or after November 19, 2008, the Board’s

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8149; 20 C.F.R. §§ 501.2(c) and 501.3(a).

review authority is limited to appeals which are filed within 180 days from the date of issuance of
OWCP’s decision.3
Appellant, through counsel, appealed OWCP’s January 21, 2020 merit decision, which
finalized an overpayment of compensation. The 180th day following the January 21, 2020 decision
was July 19, 2020. As this fell on a Sunday, appellant had until the next business day, Monday,
July 20, 2020, to file the appeal.4 As appellant did not file an appeal with the Board until August 8,
2020, more than 180 days after the January 21, 2020 OWCP decision, the Board finds that the
appeal docketed as No. 20-1530 is untimely. The Board is without jurisdiction to review the
appeal.
Appellant has not offered a reason to explain the failure to timely file an appeal with
supporting documentation sufficient to establish compelling circumstances.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”5

3

Id. at §§ 501.3(e). Under 20 C.F.R. § 501.3(e), the Board maintains discretion to extend the time period of filing
an appeal if an applicant demonstrates compelling circumstances. No compelling circumstances are alleged or
established in this case.
4

20 C.F.R. § 501.3(f)(2). See also John B. Montoya, 43 ECAB 1148 (1992).

5

Id. at § 501.6(d).

2

IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1530 is dismissed.
Issued: April 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

